Per Curiam.
In misdemeanors there are no accessories, as there are in felonies; but all the guilty actors, whether present or absent at the time the offence was committed, are principals; and should be indicted as such. In Brockway v. The People this rule was not followed. The defendant was indicted for demising his house to be kept as a common bawdy house, when the charge should have been, that he kept the house. This fault in the indictment was noticed in the dissenting opinion of Mr. Justice Cowen; and although not expressly mentioned in the opinion of Chief Justice Nelson, it was the ground on which the present chief justice concurred in the judgment which was rendered. In this case, the owner of the property, as well as the woman, has been directly charged with keeping the house. The indictment is right; and we think the instruction given to the jury was substantially correct. The man who demises a house to be kept as a disorderly house, and which is so kept with his knowledge—especially where, as in this case, he derives a profit from that mode of using the property—may well be called the keeper of the house, and be punished as such.
New trial denied.